Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 01/19/2022. Claims 1, 4, 6, and 7 have been amended. Currently pending for review are Claims 1-13.
Response to Amendment
Regarding the Drawing/Specifications/Claim Objections made in the Office Action filed on 07/19/2021. Amendments/Remarks & Arguments filed by Applicant on 01/19/2022 correct the objection and/or are persuasive. Therefore, the Drawing/Specifications/Claim Objections made in the Office Action filed on 07/19/2021 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 07/19/2021. Amendments/Remarks & Arguments filed by Applicant on 01/19/2022 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 07/19/2021 has been withdrawn unless otherwise indicated below.
Specification
The disclosure is objected to because of the following informalities:
The specification is objected to since Paragraph [0016]-[0017] discloses drawings of Figs. 6-18, however these drawings have been deleted and therefore it is suggested that Applicant remove Paragraphs [0016]-[0017].  
Appropriate correction is required.

Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities:  
Claim 1 Line 17 recites “of movement”, it is suggested that the limitation be replaced with --of the movement--.
Claim 5 Line 2 recites “an exercise machine” should be replaced with --the exercise machine-- since an exercise machine has been recited in Claim 1.
Claim 8 Line 2 recites “an exercise machine” should be replaced with --the exercise machine-- since an exercise machine has been recited in Claim 1.                   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-13 of U.S. Patent No. 10953282. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-4 and 8-13 of the instant application are more broad and would be anticipated by Claims 1-4 and 8-13 of U.S. Patent No. 10953282.
Claims 5-7 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 5-7 of U.S. Patent No. 10953282 in view of Cataldi et al (US 9108080). Claims 5-7 of U.S. Patent No. 10953282 teaches the claimed invention but fails to expressly disclose wherein the carriage includes an interface that allows the system to be attached to an actuator of an exercise machine, wherein the actuator is employed by a user to perform a resistance exercise. Cataldi et al teaches the a rehabilitation device comprising a carriage 11 movable along a track 13 wherein the carriage includes an interface 71 that allows the system to be attached to an actuator of an exercise machine 129, wherein the actuator is employed by a user to perform a resistance exercise (Refer to Fig. 17 Col 11 Lines 14-27). Cataldi et al is analogous with Applicants invention in that they both teach carriages movable on a track and therefore it would have been obvious to modify that carriage of U.S. Patent No. 10953282.to be in view of Cataldi et al such that the carriage  includes an interface 71 that allows the system to be attached to an actuator of an exercise machine 129, wherein the actuator is employed by a user to perform a .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “an outer structure” and “an inner structure”. Such limitations have already been disclosed in Claim 1 and therefore it is unclear if Applicant is referring to the same or different structures in Claim 1. It appears that the limitations are considered the same and therefore Claim 2 should be cancelled. 
Allowable Subject Matter
Claims 1 and 3-13 are allowable.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
The following is an examiner’s statement of reasons for allowance: Diallo is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole comprising a motor; at least one loop drive attached to the motor, wherein the loop drive has an axis of rotation and is configured such that the motor is configured to  turn the loop drive in a first direction and a second direction around the axis of rotation; a carriage, coupled to the loop drive, wherein the carriage includes an inner structure and outer structure that move relative to each other; and further wherein the carriage moves in a first direction when the loop drive is turned in the first direction and a second direction when the loop drive is turned in a second direction; at least one sensor attached to the carriage, wherein the at least one sensor is configured to detect movement between the inner structure and outer structure; and a processor and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving information from the sensor indicative of movement between the inner structure and the outer structure; determining an external force on the carriage through measurement of the movement; and calculating a responsive movement of the carriage in response to the external force; and instructing the motor to turn the loop drive to apply the responsive movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784